Citation Nr: 0933698	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-31 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1942 to September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), in which the benefit sought on 
appeal was denied. 

In July 2009, the Veteran testified before the undersigned 
Acting Veterans' Law Judge during a hearing at the RO.  A 
copy of the transcript has been associated with the claim 
folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether the current 
bilateral sensorineural hearing loss is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Since the 
full benefit is being granted in this case, service 
connection for bilateral sensorineural hearing loss, there 
can be no prejudice regarding VA's duty to notify or assist 
the Veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

2. Service Connection

The Veteran claims entitlement to service connection for 
bilateral sensorineural hearing loss.  Specifically, he 
attributes his hearing loss to injury caused by headphone and 
aircraft noise exposure while in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for bilateral hearing loss.  Essentially, a certain threshold 
level of hearing impairment must be shown for the hearing 
loss to be considered a hearing loss disability under the 
laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385 (2008).  

However, 38 C.F.R § 3.385 does not preclude service 
connection for a current hearing loss disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).   Rather, when audiometric test results 
at a veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the Veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant 
to 38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran claims entitlement to service connection 
for bilateral hearing loss.  During the July 2009 hearing, he 
testified that while he performed his duties as a radio 
mechanic he was near aircraft with running engines.  He 
further testified that he serviced airplane radios before and 
after flights, and that when he checked the radios, the 
aircraft engines were running.  

A review of the service records shows that the Veteran served 
in the Unites States Army as a radio mechanic/operator in 
which he made major repairs on aircraft and ground control 
radio equipment.  The records also show that the Veteran 
performed his duties during the Air Offensive of the 
Ardennes, Normandy and the Rhineland. 

The Veteran's service medical records and personnel records 
were unavailable for review because they are presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  

The earliest medical evidence of record relating to bilateral 
hearing loss comes from the VA treatment records at VA 
Medical Center dated October 2003 to July 2005.  Those 
treatment records show the Veteran was diagnosed with hearing 
loss and treated with bilateral hearing aids.  The October 
2003 treatment record contains audiometric readings that 
shows bilateral hearing loss disability as defined under 
38 C.F.R. § 3.385.

Bilateral hearing loss disability was also shown in the VA 
audiological examination conducted in November 2005.  The 
audiology findings from the examination show that the 
Veteran's pure tone thresholds from 1K to 4K Hertz levels 
were at or above 40 decibels in both ears.   In the 
examination report, the examiner noted the Veteran's military 
noise exposure from headphones and aircraft engines.  The 
examiner further reported that the Veteran had post-service 
noise exposure as a factory machines.  Based on a review of 
the claim file, including the Veteran's statements during the 
examination, the VA examiner provided the following opinion: 

"Subjective report of symptom onset is consistent 
with the [V]eteran's claim of hearing loss caused 
by military noise.  If the subjective evidence is 
sufficient to convince the adjudicator that this 
[V]eteran's symptoms were incurred in or aggravated 
by military service, he/she should so adjudicate.  
However, there is no objective evidence to support 
this claim, and the audiologist cannot resolve this 
issue without resort to mere speculation.  More 
over,  1) this claim is remote in time to military 
service, and 2) 30+ years of occupational noise 
exposure was endured between military service and 
this recent claim." 

In regards to the VA examiner's conclusion, the Board first 
addresses the VA examiner's report of the Veteran's post-
service noise exposure from manufacturing factory machine.  
During the July 2009 hearing, the Veteran testified that the 
VA examiner misinterpreted his statements in regard to his 
post-service employment. The Veteran stated that he never 
worked in a factory; rather, he only sold manufactured goods 
that were produced in a factory.  The Veteran further stated 
that when he told the VA examiner about the factory machines, 
it was only explain how the goods he sold were actually 
produced and not that he produced them.  The Veteran's 
statements were supported by his wife's testimony that he 
worked in a business space that did not contain factory 
machines. 

Based on credible statements given by the Veteran, he was not 
exposed to post-service extreme noise from factory machines.  
The weight given to the VA examiner's observation regarding 
the post-service noise exposure is reduced by the Veteran's 
credible testimony that he did not work in a manufacturing 
factory after service.  Further, since the Board finds that 
the Veteran has provided credible testimony as to his 
inservice noise exposure, the VA examiner's opinion provides 
sufficient medical evidence to establish a nexus between the 
Veteran's current disability and the injury incurred while in 
service.

In sum, it is clear that the Veteran spent a good amount of 
time during his military service working in proximity to 
aircraft engines, a setting in which, presumably, he was 
exposed to considerable noise exposure.  Additionally, while 
hearing loss disability could not be determined at separation 
from service because of the unavailability of the Veteran's 
service records, the record shows that the Veteran had 
hearing loss has current hearing loss disability.   Moreover, 
giving the Veteran the benefit of the doubt, there is nexus 
statement in support of his claim for service connection.  

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements, and 
giving the benefit of any doubt to the Veteran, the Board 
finds the evidence for and against the claim to be at least 
in approximate balance.  Under such circumstances, resolution 
of all reasonable doubt shall be in the Veteran's favor.  
Consequently, the Board concludes that service connection for 
bilateral hearing loss is warranted.  
  



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


